99 F.3d 1128
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Stephen C. TWOMEY, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 96-1383.
United States Court of Appeals, First Circuit.
Oct. 28, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Douglas P. Woodlock, U.S. District Judge]
Paul Twomey and Twomey & Sisti Law Offices on brief for appellant.
Donald K. Stern, United States Attorney, and Timothy Q. Feeley, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Stephen T. Twomey appeals from the district court's dismissal of his petition pursuant to 28 U.S.C. § 2255.  We summarily affirm for essentially the reasons stated by the district court.  See United States v. Blais, No. 95-1093, slip op.  (1st Cir.  August 28, 1996).


2
Appellant's § 2255 petition is denied.  See Loc.  R. 27.1.